     Case: 1:16-cr-00793 Document #: 61 Filed: 03/26/19 Page 1 of 1 PageID #:189



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

UNITED STATES OF AMERICA                          )
                                                  )          No. 16-cr-00793(1)
         v.                                       )
                                                  )          Judge Andrea R. Wood
MICHAEL PERSAUD                                   )
                                                  )
                                                  )
                                                  )

                                              ORDER

         Status hearing held. As stated on the record, the Government shall deliver copies of its
witness list, exhibit list, and expert disclosures to Defendant by 7/8/2019. The parties’ joint
pretrial statement and motions in limine shall be filed by 7/22/2019; responses to motions in
limine shall be filed by 8/15/2019. Final pretrial conference set for 8/12/2019 at 1:30 p.m. and
jury trial set for 8/26/2019 at 9:00 a.m. [53] remain firm. The Government shall be responsible for
preparing the initial draft of the joint pretrial statement for review and input by the Defendant.
The statement shall contain the following: a proposed statement of the case to be read to
prospective jurors, any changes or special provisions for number or allocation among multiple
defendants of peremptory strikes, joint proposed jury instructions and verdict form, proposed voir
dire questions, a statement of whether the parties agree to make use of the Jury Evidence
Recording System (JERS) to permit the jurors to access documents admitted into evidence
electronically, and a list of any stipulations or uncontested facts upon which the parties agree. The
parties shall also submit a Word version of their proposed jury instructions, verdict forms, and
voir dire questions to the Court's Proposed Order e-mailbox at
Proposed_Order_Wood@ilnd.uscourts.gov. Status hearing set for 6/25/2019 at 9:30 AM. On the
Government's oral motion, time will be excluded through and including 8/26/2019 in the interest
of justice pursuant to 18 U.S.C. 3161(h)(7)(A) and (B)(iv) to allow reasonable time for
investigation and effective pretrial preparation. XT

(0:07)


Dated: March 26, 2019                                 __________________________
                                                      Andrea R. Wood
                                                      United States District Judge
